Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/30/2021 is acknowledged.
Claims 22-25,27-29,35,37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7,10,12,14,15,16 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by USPUB 20120053680 (“Bolling”).
Regarding claim 1, Bolling teaches a delivery system for an interventional device (tool 200a, Fig. 6A, Abstract, para [0099]) comprising:
an elongate catheter body (sheath 280, Fig. 6A, para. [0102]);
a catheter shaft 210 extending within the catheter body and configured to releasably attach to the interventional device (Fig. 6A, para [0102]; releasably attached to valve support 100 via delivery head 220, Fig. 8D, 8F, para. [0110]); and
at least one flexible element attached to a distal portion of the catheter shaft (projections 216a and optionally also basket 220a, Fig. 6A,para. [0099]-[0100]), the at least one flexible element having an expanded configuration in which the at least one flexible element extends beyond an outer circumference of the elongate catheter body (Fig. 7A, para. [0103]) and a collapsed configuration in which the at least one flexible element collapses within an inner circumference of the elongate catheter body (Fig. 7B, para. [0104]);
wherein the at least one flexible element in the expanded configuration is configured to provide a tactile stop when moved proximally relative to and against a distal end of the elongate catheter body with a first amount of force (catheter 210a is retracted into sheath 280, Fig. 8F-81; delivery head 220a is biased to expanded configuration, para. [0099], projections 216a are biased to expanded orientation, para. [0100]; thus, a force less than the bias force would result in a stop; para [0110]-[0111]) and wherein the at least one flexible element is configured to collapse from the expanded configuration to the collapsed configuration to fit within the elongate catheter body when the at least one flexible element is moved relative to and against the distal end of the elongate catheter body with a second amount of force that is greater than the first amount of force (catheter 210 a is retracted into sheath 280, Fig. 8F-81; delivery head 220a is biased to expanded configuration, para. [0099], projections 216a are biased to expanded orientation, para. [0100]; thus, a force greater than the bias force would result in collapse of the projections; para[0110]-[0111]).
Regarding claim 2, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element is configured to self-expand from the collapsed configuration to the expanded configuration when released from the elongate catheter body (projections 216a are biased toward the expanded configuration, Fig. 6A, para. [0100]).
Regarding claim 3, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element includes two flexible elements (first and second projections 216a, Fig. 6A, 7A), the two flexible elements positioned opposite one another about the distal portion of the catheter shaft (Fig. 6A).
Regarding claim 5 and 7, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element is a looped element extending from and around the distal portion of the catheter shaft (Fig. 7A-7B).  The flexible element may be considered to include annular portion at the apex of 220a.
Regarding claim 6, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element is a tab (each of 216a) extending from the distal portion of the catheter shaft (Fig. 7A-7B).
Regarding claim 10, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element comprises a shape memory alloy (delivery head 220a being made, for example, from a shape memory alloy, such as Nitinol (para. [0099]).
Regarding claim 14, Bolling teaches the delivery system of claim 1, wherein the elongate catheter body is the only steerable elongate catheter body in the delivery system (Figs. 6A-7B, para. [0099]).
Regarding claim 15, Bolling teaches the delivery system of claim 1, wherein the at least one flexible element is attached to the distal portion or the catheter shaft at an attachment location (attachment location of projections 216a, Fig. 6A, para. (0100), further wherein the at least one flexible member in the collapsed configuration has a length that is greater than a distance from the attachment location to the proximal end of the interventional device when the interventional device is attached to the catheter shaft (length of projection 216a together with delivery head 220 is greater than longitudinal length from distal end to support 100, Fig. 7B).
Regarding claim 16, Bolling teaches the delivery system of claim 15, wherein the at least one flexible element in the collapsed configuration is configured to extend over the proximal end of the interventional device when the interventional device is attached to the catheter shaft (projections 216a together with delivery head 220 extend over support 100 in the collapsed configuration, Figs. 7B; via finger 256/264. Fiq. 4A-C. para. [0088]-[0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolling as applied to claims 1-3,5-7,10,12,14,15,16 above, and further in view of USPUB20160022290 (“Johnson”).
Bolling discloses the limitations of claims 9 and 11 but lacks the express disclosure of the deployable flexible elements comprising polymer or stainless steel.  Bolling does teach using polymer or other material (besides shape memory Nitinol material) for expandable and contractible materials (para [0240], as well as using springs to initiate an outward force on flexible elements which suggest shape memory material is not necessarily required (para [0100].  Johnson teaches expandable contractible flexible loops delivered within a catheter are known to be formed with polymer or stainless steel instead of shape memory Nitinol (para [0124],[0142]).  It would have been obvious to one of ordkinary skill in the art before the effective filing date of the claimed invention to substitute polymer or stainless steel, as taught in Johnson, for the shape memory Nitinol in Bolling in order to provide a desired stiffness using known biocompatible materials. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774